DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement of Amendment
Applicant’ amendment filed 04/21/22 has been acknowledged.
Applicant amended Claim 1.

Status of Claims
Claims 3 and 6 were earlier cancelled by Applicant.
Claims 9 and 13-17 were earlier withdrawn from consideration, as belonging to inventions not chosen for examination.
Claims 1, 2, 4-5, 7-8, 10-12 are examined on merits herein.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1, 2, 4-5, 7-8, and 10-12 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In re Claim 1: Amended Claim 1 recites: “a first distance is between the axis of symmetry and both side edges of the cross-section of each of the first electrode and the second electrode, and a second distance is between the axis of symmetry and both side edges of the cross-section of the light emitting layer, and the first distance is less than the second distance”. The recitation is unclear, since between the axis of symmetry and both side edges of the cross-section of each of the first electrode and the second electrode there are four distances, and between the axis of symmetry and both side edges of the cross-section of the light emitting layer there are two distances. 
Appropriate correction is required to clarify the claim language.
For this Office Action, the above limitation was interpreted as: “a first distance is between the axis of symmetry and any side edge of the first electrode and a second electrode, a second distance is between the axis of symmetry and any side edge of the light-emitting layer, and the first distance is less than the third distance”.
In re Claims 2, 4-5, 7-8, and 10-12: Claims 2, 4-5, 7-8, and 10-12 are rejected under 35 U.S.C. 112(b) due to dependency on Claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

As far as the claims are understood, Claims 1, 4-5, 7-8, and 10- 11 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US 2017/0271606) in view of Okagawa et al. (US 5,710,440).
In re Claim 1, Choi teaches an organic light emitting device (paragraphs 0010, 0046), comprising (Fig. 1, paragraphs 0043-0047):
a first electrode 106;
a second electrode 109; and
a light emitting layer 105 (paragraph 0046) located between the first electrode 106 and the second electrode 109; wherein, 
a thickness of the light emitting layer 105 is greater than 40 nm (e.g., at least when nanoparticles 10 are disposed in more than one layer – per Fig. 1 - and each has a diameter of more than 10 nm, paragraph 0047), and the light emitting layer 105 contains therein a luminescent active material (such as organic, paragraph 0046)  and nanoparticles 10 configured to generate a localized surface plasmon resonance effect (paragraphs 0018, 0049), and wherein
the nanoparticle each have a metal core 10c and an isolation layer 10s covering outside of the metal core, and 
a thickness of the isolation layer is ranged from 1 nm to 100 nm (paragraph 0047), wherein 
an area of an orthogonal projection of each of the first electrode and the second electrode on the light emitting layer is the same as an area of the light emitting layer, and
cross-sections of the first electrode, the second electrode, and the light emitting layer in a direction perpendicular to the light emitting layer have a common axis of symmetry, and in a direction perpendicular to the axis of symmetry (below is in accordance with the claim interpretation):  a first distance is between the axis of symmetry and any side edge of the first electrode or the second electrode, a second distance is between the axis of symmetry and any side edge of the light-emitting layer, and the first second distance is equal to the second distance.
Choi does not explicitly teach that that a thickness of the isolation layer is ranged from 3 nm to 45 nm. However, in accordance with MPEP 2144.05    Obviousness of Similar and Overlapping Ranges, Amounts, and Proportions [R-10.2019]: I. OVERLAPPING, APPROACHING, AND SIMILAR RANGES, AMOUNTS, AND PROPORTIONS, “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Note that in accordance with MPEP, 2019, for obviousness of ranges, even the following applies: “Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties.").
Choi does not teach that an area of an orthogonal projection of each of the first electrode and the second electrode on the light emitting layer is less than an area of the light emitting layer and does not teach that the first distance is less than the second distance, e.g., all in all, Choi does not teach that distances between side edges of each of the first and second electrodes are less than a distance between side edges of the light emitting layer.
Okagawa teaches (Fig. 1, column 2 lines 22-27) a vertical light-emitting device in which a distance between side edges of first electrode 4 is less than a distance between side edges of light emitting layer 22. 
Choi and Okagawa teach analogous art directed to a vertical-type light emitting diode, and one of ordinary skill in the art before filing the application would have had a reasonable expectation of success in modifying the Choi device in view of the Okagawa device, since devices are from the same field of endeavor, and Okagawa created a successfully operated device.
Although the Okagawa device of Fig. 1 has second electrode 3 with a distance between side edges being the same as the distance between side edges of the light emitting layer 22, one of ordinary skill in the art before filing the application would understand that it is possible creating the second electrode with the same size as the first electrode, for the manufacturing simplicity and when it is desirable using less electrodes material.
It would have been obvious for one of ordinary skill in the art before filing the application to modify the Choi device by creating its first and second electrodes with areas of orthogonal projections being less than an area of the light emitting layer, and with the first distance being less than the second distance, if such shapes and proportions between the electrodes and the light emitting layer are preferable for the manufacturer: In accordance with MPEP 2144.04. I.B, referencing In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966), the court held that changes in shape are not patentable since this is a matter of choice of a person of ordinary skill in the art in absent persuasive evidence that the particular configuration is significant. In addition, MPEP 2144.04.IV.A also does not view a change in proportions as patentable: In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984):  The Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. And Applicant has not disclosed that the relative dimensions of electrodes and light emitting layer are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical.
In re Claim 4, Choi/Okagawa teaches the organic light emitting device of Claim 1 as cited above. 
Choi further teaches (Fig. 1, paragraph 0047) that a material for forming the metal core 10c comprises at least one of Au, Ag, Al, Zn, Cu, Cr, Cd, or Pt – Choi explicitly teaches Au, Ag, and Al. 
In re Claim 5, Choi/Okagawa teaches the organic light emitting device of Claim 1 as cited above. 
Choi further teaches (paragraph 0047) that a size of the metal core is ranged from 0.1 nm to 100 nm, e.g.: Choi teaches a range from 5 nm to 200 nm, and in accordance with MPEP 2144.05    Obviousness of Similar and Overlapping Ranges, Amounts, and Proportions [R-10.2019]: I. OVERLAPPING, APPROACHING, AND SIMILAR RANGES, AMOUNTS, AND PROPORTIONS, In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  
In re Claim 7, Choi/Okagawa teaches the organic light emitting device of Claim 1 as cited above. 
Choi further teaches (paragraph 0047) that the thickness of the isolation layer is ranged from 5 nm to 10 nm - Choi teaches a range from 1 nm to 100 nm, and in accordance with MPEP 2144.05    Obviousness of Similar and Overlapping Ranges, Amounts, and Proportions [R-10.2019]: I. OVERLAPPING, APPROACHING, AND SIMILAR RANGES, AMOUNTS, AND PROPORTIONS, In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
In re Claim 8, Choi/Okagawa teaches the organic light emitting device of Claim 1 as cited above. 
Choi further teaches (Fig. 1, paragraph 0047) that the isolation layer 10s is formed of silicon dioxide. 
In re Claim 10, Choi/Okagawa teaches the organic light emitting device as claimed in Claim 1, wherein (Fig. 1, paragraph 0046) the luminescent active material of the light emitting layer 105 is an organic luminescent active material.
In re Claim 11, Choi/Okagawa teaches the organic light emitting device as claimed in Claim 1, further comprising (Fig. 1, paragraphs 0043-0044) a substrate 101 on which the first electrode 102 or the second electrode 109 is arranged.

As far as the claims are understood, Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Choi/Okagawa in view of Gu et al. (NPL).
In re Claim 2, Choi/Okagawa teaches the organic light emitting device of Claim 1 as cited above. 
Although Choi teaches (paragraph 0018) that a wavelength band of an emitted light and a wavelength band of a plasmon resonance are the same, he does not explicitly state that the emitted light and a plasmon resonance shall be chosen such that a difference between a wavelength of an absorption peak of the localized surface plasmon resonance (LSPR) of the nanoparticles and a wavelength of an emission peak of the light emitted by the luminescent active material shall be in a range from -10 nm to +10 nm. 
Gu, teaching that an efficiency of an emitted light from a light-emitting device can be improved by using an LSPR, points out to a necessary overlap between an LSPR energy and an emission energy (page 2, column 2, paragraph 3); Gu further refers to various known prior art (shown in Table 1, page 3) reporting significant enhancements of a light emission by using an LSPR, including Yeh et al. (36), teaching that a peak of an emission energy is on the same wavelength on which a silver (Ag) absorbs light, and You et al. (44), teaching that a difference between a wavelength of an absorption peak of a plasmon resonance in Pt and a peak of an emission energy is 7 nm (e.g., within the range of ± 10 nm).
Choi and Gu teach analogous art directed to use of a LSPR for improving intensity of light emitted by a light emitting device, and one of ordinary skill in the art before filing the application would have had a reasonable expectation of success in modifying the Choi device in view of the Gu’ teaching, since they are from the same field of endeavor, and Gu refers to prior art demonstrating significant improvements in light radiated by light sources.
Based on the know prior art before the time of filing the application, one of ordinary skill in the art would understand that improvement in a light intensity from a light emitting device with the help of the LSPR depends on an overlap between an absorption spectrum of a metal particle and an emission spectrum of a light-emitting layer.  
It would have been obvious for one of ordinary skill in the art before the time of filing the application to try modifying the Choi/Okagawa device, for achieving a maximum enhancement of an emitted light, by varying a light emission spectrum from the light-emitting layer (such as by using different light-emitting organic materials) and/or by varying an absorption wavelength of the LSPR (by experimenting with different diameters of a metal core of nanoparticles, with different thickness of an insulation surrounding the metal core, with use of different materials for the insulation, see paragraphs 0047 and 0049 of Choi on dependency of a resonance frequency on the above parameters). 
t would have been obvious for one of ordinary skill in the art before filing the application to choose a structure in which a difference between a wavelength of an absorption peak of the LSPR and a wavelength of an emission peak of the light emitted by the luminescence active material is within a range of – 10 nm to + 10 nm, if such choice allows to reach a maximum increase in intensity of a light emitted a light-emitting device: See MPEP 2144.05 and MPEP 2143 KSR Rational (E) Obvious to Try: Choosing from a Finite Number of Identified, Predictable Solutions, with a Reasonable Expectation of Success. In addition, in accordance with MPEP 2144.05 Obviousness of Similar and Overlapping Ranges, Amounts, and Proportions [R-10.2019]. II Routine Optimization, A. Optimization within Prior Art Conditions or Through Routine Experimentation, “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”, In re Aller, 220F.2d.454.   

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Choi/Okagawa in view of Ing et al. (US 2011/0006316).
In re Claim 12, Choi/Okagawa teaches a display apparatus, comprising (Fig. 14, paragraphs 0078-0079): the organic light emitting device as claimed in Claim 1 for providing a light source to the display apparatus and a packaging structure (as substrate 101) for mounting each of the light emitting devices. 
Choi/Okagawa does not explicitly teach that the structure of Fig. 14 is used as a backplane of the display.
Ing teaches (Figs. 16, paragraph 0053) a display comprised a backplane 1 (similar to shown in Fig. 1, paragraphs 0033-0034) serving as a light source for the display (paragraph 0015) and a packaging structure 101, 103 (Fig. 1, paragraphs 0033-0034) for mounting light emitting devices 107 in a display backplane 1 and further comprising an LCD panel 161 for displaying images (as in Fig. 16A) or other similar elements (as in Figs. 16B-16D).
Choi/Okagawa and Ing teach analogous art directed to displays using a plurality of light sources, and one of ordinary skill in the art before filing the application would have had a reasonable expectation of success in modifying the Choi/Okagawa device in view of the Ing device, since devices are from the same field of endeavor, and Ing created a successfully operated device.
It would have been obvious for one of ordinary skill in the art before filing the application to modify the Choi/Okagawa device of Fig. 14 by using it as a backplane and a packaging structure of the display, and adding to these elements other elements (taught by Ing), in order to enable creation of a display displaying images (Ing, paragraph 0053). 

Response to Arguments
Applicant’ arguments (REMARKS, filed 04/21/22) have been fully considered.
Examiner agrees that Choi and Okagawa do not teach the new limitation of Claim 1, as interpreted. However, as the current Office Action shows, MPEP does not view a change in proportions as a patentable subject matter, unless it produces an unexpected result, and the current application does not teach that a device shown in Fig. 7 produces an unexpected result.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication should be directed to GALINA G YUSHINA.  The Examiner can normally be reached between 8 AM - 7 PM Pacific Time (Flexible).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Lynne Gurley can be reached on 571-272-1670.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  
Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GALINA G YUSHINA/Primary Patent Examiner, Art Unit 2811, TC 2800, 
United States Patent and Trademark Office
E-mail: galina.yushina@USPTO.gov
Phone: 571-270-7440
Date: 05/04/22